           Case 1:21-cr-00108-TSC Document 45 Filed 07/02/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             )
UNITED STATES OF AMERICA                     )
                                             )
      v.                                     )       Criminal No. 21-cr-00108 (TSC)
                                             )
MICHAEL JOSEPH FOY,                          )
                                             )
              Defendant.                     )
                                             )


                                            ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, and upon careful

consideration of Defendant’s Second Motion for Release to Home Confinement, the

Government’s opposition, the Defendant’s reply, the Government’s June 9, 2021 surreply, the

arguments set forth during the June 2, 2021 hearing, the applicable law, and the entire record

herein, the Motion for Release to Home Confinement, ECF No. 22, is hereby GRANTED.

Michael Joseph Foy shall be released into home confinement with GPS monitoring and other

specified conditions of release under the courtesy supervisions by the Pretrial Services Agency

of the Eastern District of Michigan. An Order Setting Conditions of Release is forthcoming.


Date: July 2, 2021


                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge




                                                 1
